Citation Nr: 1510266	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-47 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2. Entitlement to service connection for erectile dysfunction.

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 16, 2006, from November 1, 2006 until December 16, 2008, and from March 1, 2009.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  An interim January 2007 rating decision granted a temporary total evaluation for hospitalization for PTSD from August 16, 2006 to October 31, 2006.  An interim October 2009 rating decision granted a temporary total evaluation for hospitalization for PTSD from December 17, 2008 to February 28, 2009.  In January 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Additional evidence, including VA and Social Security Administration (SSA) records, was received after the statement of the case was issued in October 2009; the Veteran verbally waived RO consideration of such evidence during the Board hearing.  See 38 C.F.R. § 20.1304.

A March 2014 rating decision denied the Veteran service connection for peripheral neuropathy of the bilateral extremities, erectile dysfunction, and COPD.  He submitted a timely notice of disagreement in April 2014, and a statement of the case (SOC) addressing those issues does not appear in the record.  38 C.F.R. § 20.201.  Therefore, the Board must remand the issues of entitlement to service connection for peripheral neuropathy of the bilateral extremities, erectile dysfunction, and COPD pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in the Introduction, a March 2014 rating decision denied the Veteran service connection for peripheral neuropathy of the bilateral extremities, erectile dysfunction, and COPD.  The Veteran filed a timely NOD in April 2014.  He is, therefore, entitled to an SOC.  The current lack of an SOC with respect to the claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

At the January 2015 Board hearing, the Veteran testified his PTSD symptoms included constant depression, anxiety, nervousness, and occasional thoughts of suicide.  He was most recently afforded a VA psychological examination in March 2006.  Given his testimony regarding the severity of his symptoms during the January 2015 Board hearing and the length of the intervening period, another VA examination is needed to determine the current severity of his service-connected PTSD.  The examiner should identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity retrospectively from January 2005 to the present, as it is the period under consideration.  

At the January 2015 Board hearing, the Veteran submitted a copy of an April 2007 Social Security Administration (SSA) determination granting him disability benefits from October 3, 2005 and part of the record upon which the determination was based.  The Veteran's attorney noted all of the exhibits were not included in the documents submitted.  A review of the records submitted shows that medical exhibits remain outstanding.  The complete set of medical records considered in connection with an SSA determination is constructively of record and must be secured.

A review of the record shows that the most recent VA treatment records date from September 2013.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.

The Board must defer final adjudication of the issue of entitlement to TDIU because it is inextricably intertwined with the issue of entitlement to a rating in excess of 50 percent for PTSD.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC to the Veteran that addresses the issues of entitlement to service connection for peripheral neuropathy of the bilateral extremities, erectile dysfunction, and COPD.  The Veteran should be informed that he must file a substantive appeal in order to perfect his appeal of these issues to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

2. Obtain from SSA copies of their decision awarding the appellant SSA disability benefits and the full record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3. Obtain all of the Veteran's VA treatment records from September 2013 to the present which have not yet been associated with the record, including records from the Carl Vinson VA Medical Center in Dublin, Georgia and the Macon Community Based Outpatient Clinic in Macon, Georgia.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

4. Then, arrange for a VA psychiatric evaluation of the Veteran to determine the severity of his PTSD from January 2005 to the present.  Based on examination and interview of the Veteran, and review of the record, the examiner should provide an opinion that responds to the following:

Please identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity from January 2005 to the present.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5. Then, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record from January 2005 to the present, the counselor should offer an opinion regarding the effect the Veteran's service-connected PTSD has had on his employability, retrospectively and currently, considering his education (graduated from high school and completed two years of college) and occupational experience, but not the effects of age and any nonservice-connected disabilities. 

The consulting vocational specialist should opine whether the Veteran's service-connected disability precluded or precludes him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disability (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disability.  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue and for which his mental condition enables him to permit training. 

The VA vocational counselor should provide rationale for the opinion offered.

6. After undertaking any other development deemed appropriate (including referring the claim for a TDIU rating to VA's Director of Compensation and Pension Service for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b) if deemed necessary), the AOJ should readjudicate the issues of entitlement to a disability rating in excess of 50 percent for PTSD and entitlement to TDIU.  If any benefit sought is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

